Citation Nr: 1515393	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claims file contains a VA Form 21-526, Veteran's Application for Compensation or Pension, received by VA in December 1970, seeking entitlement to service connection for shrapnel wounds-left ribs, malaria, and a back condition.  The issues of entitlement to service connection for shrapnel wounds and malaria have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   The claims file also contains a March 2011 statement from the Veteran indicating that he wished to file a claim for heart trouble caused by Agent Orange exposure.  The issue of entitlement to service connection for a heart disability has not yet been adjudicated by the AOJ, and therefore it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with supplemental VA medical opinions and examination.

The Veteran was provided with VA examination with regard to a low back condition in December 2009.  A VA medical opinion regarding his hypertension was provided in February 2010.  

At the December 2009 spine examination, the examiner noted the Veteran's report of an overuse injury of the lumbar spine during service, being injected with a muscle relaxant, and then going back on the field.  The Veteran reported low back pain since 1969.  Following physical examination of the Veteran, the examiner diagnosed lumbar degenerative disc disease at L4-L5 and noted an onset after military service.  She also stated that the "active medical record" (sic) is silent for diagnosis or treatment of a lumbar condition.  No etiological opinion was provided.  

The February 2010 VA medical opinion on hypertension merely states that, "hypertension not caused by or related to PTSD.  The preponderance of medical evidence and expertise does not support PTSD as a proximate cause of HTN."  

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds both medical opinions to be inadequate for adjudicatory purposes, for the reasons specified below.

With regard to the December 2009 spine examination, no medical opinion was provided as to the likelihood that the Veteran's current lumbar spine degenerative disc disease was caused by service.  Additionally, while the Veteran's service treatment records are largely devoid of treatment for back complaints, the Veteran reported back trouble at his February 1970 separation examination.  Further, the Veteran submitted a claim for entitlement to service connection for a back disability in December 1970, further indicating that the Veteran experienced back symptoms shortly after separation from service.  On remand, a supplemental VA medical opinion should be sought which considers all the relevant evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

The Veteran has not yet been provided with a VA examination regarding his hypertension, and was provided with an medical opinion in February 2010.  The February 2010 VA medical opinion that hypertension was not caused by or related to the Veteran's service-connected PTSD is also inadequate for a number of reasons.  First, the statement that the preponderance of the medical evidence and expertise do not support PTSD as a proximate cause of hypertension is merely conclusory, and does not actually describe such evidence and expertise in a manner which would inform the Board as to what weight to assign the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Second, entitlement to service connection on a secondary basis can be found on the basis of aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  No such opinion has yet been provided.  Third, although comment was made on the relationship between hypertension and PTSD, the Veteran has also been granted service connection for diabetes mellitus, type II.  No opinion has been provided as to whether his hypertension was caused or aggravated by that disability.  Finally, the Veteran has asserted that his hypertension is related to his conceded exposure to Agent Orange.  No opinion has been provided as to the likelihood of such an etiology.  Therefore, on remand, a VA examination should be provided which addresses these contentions. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a suitably-qualified medical professional, other than the individual who provided the February 2010 opinion, to determine the nature and etiology of the Veteran's hypertension.  The examiner must be given full access to the appellant's complete VA claims file and the appellant's electronic records for review.  The examiner must specifically note on the VA examination report whether the appellant's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  All indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD and/or diabetes mellitus, type II.

*The Veteran has described sleep difficulties in connection with his PTSD, and the examiner is asked to comment upon an article associated with the claims file, Sleep and Cardiovascular Disease, which states that poor sleep has been linked to high blood pressure.

b.  Whether the Veteran's hypertension has at least as likely as not (50 percent or greater probability) been aggravated by (permanently worsened beyond normal progression of the disorder) the Veteran's service-connected PTSD and/or diabetes mellitus, type II.

*If it is determined that the Veteran's hypertension has been aggravated (i.e. permanently worsened) by his service-connected disability or disabilities, the examiner should quantify the approximate degree of disability, or baseline, before the onset of aggravation. (i.e. what approximate level of hypertension would exist if it underwent its own natural progression, and was not aggravated by the PTSD and/or diabetes mellitus, type II.) 

c.  Whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) was caused by his exposure to Agent Orange during military service.  The Veteran's exposure to herbicides has been conceded.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional who has not yet examined the Veteran for a supplemental medical opinion regarding the etiology of the Veteran's low back disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA C&P report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the reviewer should state whether the Veteran's low back disability, to include degenerative disc disease of the lumbar spine with any associated neurological abnormalities, at least as likely as not (50 percent or greater probability) arose during or was caused by any incident of military service, to include carrying a heavy pack on his back for extended periods of time.

*The reviewer's attention is directed to a February 1970 military separation examination where the Veteran gave a medical history of having (then or previously had) back trouble.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the examination report the rationale for any opinion expressed and a discussion of the facts and medical principles would be helpful to the Board.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical reports to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the above, conduct any additional development deemed necessary then readjudicate the claims for entitlement to service connection for hypertension and a low back disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

